Citation Nr: 0737871	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  04-43 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from August 1972 to September 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO rating decision that 
denied a compensable rating for bilateral hearing loss.  


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity Level II in the right ear and 
auditory acuity Level II in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a May 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for a compensable rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claim.  The case was last readjudicated in November 
2004.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records; post-service private and 
VA treatment records; and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical records; post-service private and VA treatment 
records; and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric Level I for essentially normal acuity, through 
numeric Level XI for profound deafness.  38 C.F.R. § 4.85.  

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86, but the veteran's test results do not meet the 
numerical criteria for such a rating.  In this regard, his 
pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are not 55 
decibels or more, nor are the average pure tone thresholds 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, in either ear.  Thus, application of 38 C.F.R. 
§ 4.86 is not warranted, and his bilateral hearing loss is to 
be rated by the usual method.  

A July 2004 VA audiological examination report noted that 
pure tone thresholds in the veteran's right ear were 50, 55, 
45, and 40 decibels at 1000, 2000, 3000, and 4000 Hertz.  The 
average pure tone threshold in the veteran's right ear was 48 
decibels and the speech recognition ability, using the 
Maryland CNC Test, was 90 percent.  Pure tone thresholds in 
the veteran's left ear were 20, 55, 50, and 40 decibels at 
the same frequencies.  The average pure tone threshold in the 
veteran's left ear was 41 decibels and the speech recognition 
ability, using the Maryland CNC Test, was 90 percent.  As to 
diagnoses, the examiner stated that the audiometric results 
indicated normal hearing from 250 to 750 Hertz, sharply 
dropping to a moderate to moderately-severe sensorineural 
hearing loss from 1000 to 2000 Hertz, and then rising to a 
moderate to mild sensorineural hearing loss from 3000 to 4000 
Hertz, with normal hearing from 6000 to 8000 Hertz, in the 
veteran's right ear.  As to the veteran's left ear, the 
examiner reported that the results showed normal hearing from 
250 to 1000 Hertz, sharply dropping to a moderately-severe 
sensorineural hearing loss from 1500 to 2000 Hertz, then 
rising to a moderate to mild sensorineural hearing loss from 
3000 to 4000 Hertz, with normal hearing from 6000 to 8000 
Hertz.  

The examiner commented that the veteran's word recognition 
ability was excellent, bilaterally.  The examiner stated that 
the veteran's current hearing test showed stable hearing 
thresholds and speech recognition scores in both ears 
compared to a previous test in April 2000.  The examiner 
remarked that the veteran's report of periodic subjective 
tinnitus was likely related to the same causal factor as his 
bilateral hearing loss.  

The Board notes that the July 2004 VA audiological 
examination report rendered decibel average and speech 
discrimination scores that correlate to auditory acuity Level 
II in the right ear and auditory acuity Level II in the left 
ear under Table VI of 38 C.F.R. § 4.85.  Using Table VII of 
38 C.F.R. § 4.85, the results warrant a 0 percent 
(noncompensable) rating under Diagnostic Code 6100.  

Thus, the veteran's hearing test in July 2004 does not 
support findings that would warrant more than the assigned 0 
percent (noncompensable) rating.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss.  However, applying the rating criteria to the 
audiological test results does not warrant an increased 
rating.  The use of hearing aids does not affect the 
veteran's rating, as hearing tests are conducted without 
hearing aids.  38 C.F.R. § 4.85(a).  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected hearing loss 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the veteran is 
apparently currently employed.  There is nothing in the 
record to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for hearing loss.  Marked interference with 
employment has not been shown at this time, nor has he been 
hospitalized for the disorder.  Therefore, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for 
hearing loss are not met.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the Board must deny the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A compensable rating for bilateral hearing loss is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


